UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4093


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GEORGE ANTONIO NEWMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:14-cr-00050-2)


Submitted:   August 6, 2015                 Decided:   August 24, 2015


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Natalie Atkinson, ATKINSON & POLAK, PLLC, Charleston, West
Virginia, for Appellant. Richard Gregory McVey, Assistant United
States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George      Antonio    Newman       appeals      from    his     conviction       for

possession with intent to distribute cocaine and his resulting

51-month     sentence.        On    appeal,         counsel    has    filed      a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether     Newman’s      sentence       was     substantively        reasonable        and

whether    the     district   court       erred      in    denying     a     minor    role

adjustment. *       Neither   Newman       nor      the   Government       has   filed    a

brief.     After a careful consideration of the entire record, we

affirm.

     Newman       first    contends      that       the   district         court’s     drug

quantity calculations resulted in a substantively unreasonable

sentence.         Specifically,      Newman       avers     that     certain      cocaine

quantities       were   treated     as    powder       cocaine       for    purposes     of

sentencing his co-defendants but were treated as crack cocaine

at   his   sentencing.        However,         as    counsel     notes,       while    the

district      court       applied        different        calculations           at     the

sentencings, any error in Newman’s case was harmless and did not

result in a substantively unreasonable sentence.                             See United



     * Counsel also questions whether Newman’s appellate waiver
was knowing and voluntary.   However, since the Government does
not rely on the waiver on appeal, we decline to address this
issue.



                                           2
States v. Howard, 773 F.3d 519, 528 (4th Cir. 2014) (holding

that a review for substantive reasonableness must be based on

the totality of the circumstances).

      Newman      next     contends      that      the     district       court   erred       in

failing to grant him a downward adjustment for his minor role in

the offense.         He claims that he was directly responsible for a

significantly        smaller     drug    weight       than    his       co-defendants        and

that they were more involved in the joint criminal activity than

he   was.      The    district      court       denied      Newman’s       request      for    a

downward     adjustment,         reasoning         that,     while       Newman   was    less

culpable than certain other co-defendants, he was still heavily

involved     in      the    criminal         activity.            Specifically,       Newman

continued his criminal activity even after being alerted to law

enforcement       involvement;          he     engaged        in     drug     transactions

involving substantial drug weight; and he used his properties

for drug storage and for dealing.

      “The     defendant         bears       the     burden        of     proving,      by     a

preponderance        of    the    evidence,         that     he     is    entitled      to     a

mitigating role adjustment in sentencing.”                               United States v.

Powell, 680 F.3d 350, 358-59 (4th Cir. 2012) (internal quotation

marks   omitted).           A    district          court’s    determination          that      a

defendant has not demonstrated his entitlement to a mitigating

role adjustment is a factual finding reviewed for clear error.

Id. at 359.        A defendant who is only a “minor participant” in

                                              3
criminal    activity    may   have     his    offense   level     reduced      by    two

levels.    U.S. Sentencing Guidelines Manual § 3B1.2(b) (2013).                        A

minor role adjustment is appropriate when the defendant “is less

culpable than most other participants, but whose role could not

be described as minimal.”          USSG § 3B1.2 cmt. n.5.            “The critical

inquiry in determining whether a defendant is entitled to an

adjustment for his role in the offense is not just whether the

defendant has done fewer bad acts than his co-defendants, but

whether    the   defendant’s     conduct      is   material     or   essential        to

committing the offense.”          United States v. Dawson, 587 F.3d 640,

646 (4th Cir. 2009) (internal quotation marks omitted).

     We conclude that Newman rendered services “material” and

“essential” to the drug conspiracy.                Furthermore, he persisted

in   his   involvement     even       after    being    alerted      to    a    police

investigation, and in his plea stipulations, he admitted the

foreseeability     of    drug     transactions      for    which     he     was      not

directly    responsible.        The    presentence      report    also     describes

other co-defendants involved with the organization who were less

culpable than Newman.           Accordingly, the district court did not

clearly err in denying the adjustment.

     We have examined the entire record in this case pursuant to

Anders     and   have   found     no    meritorious       issues     for       review.

Accordingly, we affirm Newman’s conviction and sentence.                            This

court requires that counsel inform Newman, in writing, of the

                                         4
right to petition the Supreme Court of the United States for

further review.      If Newman requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Newman.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     5